DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kiri Lee Sharon on 03/03/2022.  The amendments provide consistency among claim terms, including full antecedent basis and consistency with the disclosure, and clarifies the invention subject matter. 

Amendments to the claims: claims 1, 4 and 5 have been amended, and claim 6 has been canceled, as follows:

Claim 1.	(Currently Amended) An ultrasonic probe, comprising:
a tip part configured to be inserted in a body cavity, and to store a vibrator part and a scanning mechanism, the scanning mechanism configured to mechanically scan the vibrator part; 

a middle part disposed between the tip part and the operation part, and storing a driving source configured to generate a driving force to be transferred to the scanning mechanism,
wherein the middle part includes a neck part and a front portion which is connected to the tip part, and the driving source is disposed in the front portion, 
wherein a tip portion of the driving source is held in a cantilever system by a holding member which is disposed in the tip part or in the middle part,
wherein the tip part includes a partition defining a medium chamber of the tip
part,
wherein the scanning mechanism includes a transfer structure including a shaft
extending from the neck part and through the partition,
wherein thedriving source is configured to provide a rotational force to the shaft to directly transfer the rotational force to the vibrator part, 
wherein the ultrasound probe comprises a first central axis and a second central axis, and wherein the tip part includes the second central axis which is in parallel with the first central axis and is provided at a position shifted from the first central axis, and wherein a central point of an electronically scanning direction and a central point of a mechanically scanning direction are on the second central axis.

	Claim 4. (currently amended) The ultrasonic probe according to claim 1, wherein the middle part includes a shaft-like part and wherein the neck part 
Claim 5. (currently amended) The ultrasonic probe according to claim 4, wherein the shaft-like part includes  the first central axis, wherein the driving source is disposed on the first central axis in the middle part, and wherein the driving source extends along the first central axis.

claim 6. (canceled). 

Reason for Allowance
Claims 1, 4, 5 and 7-9 are allowed over prior arts of record.
Upon further consideration and in view of Applicant’s explanation (see Interview summary from phone interview held on 03/03/2022), the previous claim rejection under 35 USC 112 (b) of claim 1 has been withdrawn. 
The following is an Examiner's statement for reason for allowance: the prosecution history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e).  Specifically, the substances of Applicant’s arguments/remarks filed on 10/22/2021 are persuasive, as such the reason for allowance are in probability evident from the record.  Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the amended independent claim 1 are individually when all the limitations are taken as a whole.
Regarding claim 1, upon further consideration, the examiner notes that the closest prior art of record (Ingebrigtsen, Park and Kadokura) does not disclose a tip portion of the driving source is held in a cantilever system by a holding member which is disposed in the middle part, and wherein a central point of an electronically scanning direction and a central point of a mechanically scanning direction are on the second central axis.  Therefore, the examiner concludes that none of the prior arts in records teach or fairly well suggest an ultrasonic probe, comprising: a tip part, middle part which is disposed between the tip part and an operation part, wherein a tip portion of the driving force is held in a cantilever system by a holding member which is disposed in the tip part or in the middle part, wherein the tip part includes a partition defining a medium chamber of the tip part, wherein the scanning mechanism includes a transfer structure including a shaft extending from a neck part and through the partition, wherein the ultrasound probe includes a first central axis and a second central axis, and wherein the tip part includes the second central axis which is in parallel with the first central axis and is provided at a position shifted from the first central axis, and wherein a central point of an electronically scanning direction and a central point of a mechanically scanning direction are on the second central axis, in combination with the other features recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793